The judgment of the court was pronounced by
Preston, J.
This appeal is brought before us without evidence or statement of facts, as required by articles 601, 602 and 603 of the Code of Practice, and the appellant assigns for error, that there is no evidence in the record which justifies any judgment against the defendant, but the judgment informs us that it was rendered by reason of the law and evidence. We are bound, therefore, to believe that there was satisfactory evidence before the district court, for its rendition.
On the trial of the cause, the plaintiff’s counsel offered in evidence, a transcript of a record of the District Court of Red River County, in the State of Texas, to prove that the Supreme Court of the State of Texas had reversed the judgment of the district court in the case, and which reversal is the foundation of this action, to which the defendant’s counsel objected, on the ground that it was not the best evidence which, could have been procured, the mandate of the Supremo Court, as transcribed in the record, being the copy of a copy, and that the mandate to prove the fact for which it was offered ought to have come directly from the clerk of the Supreme Court. The court admitted the record in evidence and the defendant excepted.
A transcript of a record of one of our district courts, containing a mandate of our Supreme Court, duly certified, is legal evidence of that mandato, and has always been so received. We have nothing to show, that such atranscript would not be evidence of a mandate of the Supreme Court in the State of Texas. The transcript was therefore properly received in evidence.
The case presents no other question, and the judgment of the district court is therefore affirmed, with costs.